Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 13, 15, 18, 20, 22, 23, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (provisional app. 62232371 filed on 09/24/2015 for the US 20180213498 herein KHORYAEV) in view of RAITH (US 6711408).

Regarding claim 1, KHORYAEV et al. (US 20180213498) teaches an electronic device (fig. 1, 2) comprising: 
a communication interface configured to receive synchronization signals transmitted from each of a plurality of devices (page 7, 9, both eNBs and UEs can provide synchronization reference to the terminals), wherein the synchronization signals include at least a Primary Sidelink Synchroniation Signal (PSSS) (page 11, PSSS/SSSS), a local synchronization signal (page 7, 9, both eNBs and UEs can provide synchronization reference to the terminals), and a Secondary Sidelink Synchronization Signal (SSSS) (page 11, PSSS/SSSS), wherein one of the synchronization signals is a Global Navigation Satellite System (GNSS) signal received from a Global Positioning System (GPS) satellite (page 7, 8, 10, 11, GNSS), and
receive an instruction from a base station to select the at least one synchronization signal from among the synchronization signals (page 7, 9, the priority rules for synchronization source selection…these rules can be provided/configured by the network); and
circuitry configured to select the local synchronization signal from among the synchronization signals based on an instruction received from the base station to perform a synchronization process based on a determination that the electronic device is in tunnel (page 7, 8, 9, 11, selection of synchronization reference…UE may propagate timing information toward V2X users with not available GNSS sync (…blocked GNSS signals(e.g. in tunnel)); and 
perform the synchronization process based on the local synchronization signal (page 7, 9, 11).
However, KHORYAEV does not teach select the local signal based on the determination that the electronic device is moving toward to a location.
But, RAITH in a similar or same field of endeavor teaches select the local signal based on the determination that the electronic device is moving toward to a location (col. 10 lines 49-60, When the mobile terminal 20 nears a handoff point, the mobile communication network 10 sends a list of channels for the mobile terminal 20 to monitor (block 510). The mobile terminal 20 then monitors the channels in a manner known in the art and communicates the appropriate measurements to the base station 12… At the appropriate time based on aggregating prior results and quality metrics stored in memory, and/or based on signal strength returned from the mobile terminal 20, the call is handed off to the best available base station 12).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAITH in the system of KHORYAEV to using the determination that the electronic device is moving toward a location, e.g. tunnel, to select the local synchronization signal.
The motivation would have been to provide preemptive selection to provide continuous synchronization signal. 


Regarding claim 2, KHORYAEV teaches the electronic device of claim 1, wherein the plurality of devices include at least one of a mobile communication device (page 7, 8, UEs or terminal integrated to vehicle).

Regarding claim 18, KHORYAEV teaches the electronic device of claim 1, wherein the electronic device is configured for vehicle-to-X (V2X) communication (page 7, V2X).

Regarding claim 20, KHORYAEV teaches the electronic device of claim 1, wherein the electronic device is configured to be implemented in at least one of a vehicle, motorcycle, marine vessel, aircraft or bicycle (page 7, 8, UEs or terminal integrated to vehicle).

Regarding claim 22, KHORYAEV et al. (US 20180213498) teaches a method performed by an electronic device (fig. 1, 2), the method comprising: 
receiving synchronization signals transmitted from each of a plurality of devices (page 7, 9, both eNBs and UEs can provide synchronization reference to the terminals), wherein the synchronization signals include at least a Primary Sidelink Synchronization Signal (PSSS), a local synchronization signal (page 7, 9, both eNBs and UEs can provide synchronization reference to the terminals), and a Secondary Sidelink Synchronization Signal (SSSS) (page 11, PSSS/SSSS), wherein one of the synchronization signals is a Global Navigation Satellite System (GNSS) signal received from a Global Positioning System (GPS) satellite (page 7, 8, 10, 11, GNSS);
receiving an instruction from a base station to select the at least one synchronization signal from among the synchronization signals (page 7, 9, the priority rules for synchronization source selection…these rules can be provided/configured by the network);
selecting the lcoal synchronization signal from among the plurality of synchronization signals based on the instruction received from the base station to perform a synchronization process based on a determination that the electronic device is in tunnel (page 7, 8, 9, 11, selection of synchronization reference…UE may propagate timing information toward V2X users with not available GNSS sync (…blocked GNSS signals(e.g. in tunnel));
and performing the synchronization process based on the local synchronization signal (page 7, 9, 11).
However, KHORYAEV does not teach select the local signal based on the determination that the electronic device is moving toward to a location.
But, RAITH in a similar or same field of endeavor teaches select the local signal based on the determination that the electronic device is moving toward to a location (col. 10 lines 49-60, When the mobile terminal 20 nears a handoff point, the mobile communication network 10 sends a list of channels for the mobile terminal 20 to monitor (block 510). The mobile terminal 20 then monitors the channels in a manner known in the art and communicates the appropriate measurements to the base station 12… At the appropriate time based on aggregating prior results and quality metrics stored in memory, and/or based on signal strength returned from the mobile terminal 20, the call is handed off to the best available base station 12).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAITH in the system of KHORYAEV to using the determination that the electronic device is moving toward a location, e.g. tunnel, to select the local synchronization signal.
The motivation would have been to provide preemptive selection to provide continuous synchronization signal.

Claims 13, 15, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (provisional app. 62232371 filed on 09/24/2015 for the US 20180213498 herein KHORYAEV) and RAITH (US 6711408) as applied to claims 1, 22 above, and further in view of LEE et al. (provisional 62190720 filed on 07/09/2015 for US 20180213499).


Regarding claim 13, KHORYAEV does not explicitly teach the electronic device of claim 1, wherein the circuitry is configured to select the at least one synchronization signal based on a signal quality corresponding to each of the received synchronization signals.
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to select the at least one synchronization signal based on a signal quality corresponding to each of the received synchronization signals (page 6, UE(s) (FASN_VUE(S)) that fails to maintain the GPS SYNCH of a level of reliability (/quality) ).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KHORYAEV and RAITH to utilize the signal quality.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Regarding claim 15, KHORYAEV teaches the electronic device of claim 1, wherein the circuitry is configured to: control performing Device-to-Device (D2D) communication directly with another electronic device (page 7, 9, V2X); and control the communication interface to transmit a synchronization signal at a timing different from transmission of a synchronization signal from the other vehicle-mounted device (page 11, different synchronization sources have different synchronization accuracy in frequency/phase/time).
However, KHORYAEV does not teach determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received; 
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to: control performing Device-to-Device (D2D) communication directly with another electronic device (page 3, D2D operation, V2X); determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received (page 6, UE(s) (FASN_VUE(S)) that fails to maintain the GPS SYNCH of a level of reliability (/quality) ); and control the communication interface to transmit a synchronization signal at a timing different from transmission of a synchronization signal from the other vehicle-mounted device (page 6, not perform an SLSS transmission operation on the corresponding SLSS SF).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KHORYAEV and RAITH to utilize the signal quality.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 


Regarding claim 23, KUHN does not teach the electronic device of claim 1, wherein the circuitry is configured to determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received.
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received (page 6, UE(s) (FASN_VUE(S)) that fails to maintain the GPS SYNCH of a level of reliability (/quality) ).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KHORYAEV and RAITH to utilize the signal quality.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Regarding claim 24, KUHN does not teach the method of claim 22, the method further comprising: determining that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received.
But, LEE in a similar or same field of endeavor teaches wherein the circuitry is configured to determine that a synchronization signal having a signal quality that exceeds a predetermined threshold value has not been received (page 6, UE(s) (FASN_VUE(S)) that fails to maintain the GPS SYNCH of a level of reliability (/quality) ).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of KHORYAEV and RAITH to utilize the signal quality.
The motivation would have been to provide wide range of safety, mobility, and environmental benefits in vehicle system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KANNER (US 20120326924) teaches a proximity sensor on the vehicle for detecting the coded targets and an on-board computer for synchronizing the location obtained from the GNSS signals with the location obtained from the proximity sensor (par. 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/30/2022